Per Curiam.
The lessor of the plaintiff showed sufficient, in the first instance, to entitle him to recover. The deed fl'oiii the mortgagee was, however, a protection to the defendants, for that part of the premises which it covered; for though no regular foreclosure of the mortgage was proved, yet the assignee of the mortgagee being in possession, way protect his possession by it. This is not the case of a stranger setting up an outstanding mortgage.
The plaintiff is, accordingly, entitled to judgment for the seven acres, purchased in 1797, and no more.
Judgment for the plaintiff.